i          i         i                                                                      i      i       i




                                    MEMORANDUM OPINION

                                            No. 04-08-00735-CR

                                        Pablo Ernesto CISNEROS,
                                                Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                       From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008-CR-5993
                              Honorable Bert Richardson, Judge Presiding


PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: November 12, 2008

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

Accordingly, on October 17, 2008, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right
                                                                                       04-08-00735-CR

of appeal was made part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1.

       On October 27, 2008, appellant’s appellate counsel filed a letter stating “this court has no

choice but to dismiss the appeal.” In light of the record presented, we agree with appellant’s counsel

that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.



                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-